Title: To Thomas Jefferson from D. A. Bartow, 3 August 1822
From: Bartow, D. A.
To: Jefferson, Thomas


Sir,
Richmond
Augt: 3rd 1822
Yours of the 26th ult: has been duly received and is now before me; so far as I am informed there is no edition of the translated classics going on in England upon an extended scale, some new translations of individual authors or works have lately been given to the world, and occasionally a new edition of translations heretofore published—translations of, Aristotles rhetoric by Crimmon 1 vol 8vo of Aristophanes by Mitchell in 2 vols 8vo, Quintus Curtius by Pratt 2 vols 8vo and some others, have lately appeared—some of these I have now on sale, and can readily procure any work as I regularly import direct from London—I have no printed catalogue of my books but will do myself the pleasure of transmitting to you by the earliest opportunity some of the english catalogues with which I am regularly furnished by my London correspondentsRespectfully yours &cD A Bartow